Title: From Alexander Hamilton to Major General Nathanael Greene, [3 April 1778]
From: Hamilton, Alexander
To: Greene, Nathanael


[Valley Forge, April 3, 1778]
Dr. General,
We have to request, you will order a couple of very good teams to be got ready to proceed to the enemy’s lines for General Lee’s baggage. He is to come out on parole, on Sunday morning. You will judge when they ought to set out from here—suppose tomorrow noon, so as to get in the neighbourhood of Vandeering’s Mill by tomorrow night. When they are ready to set out tomorrow let them make report to Head Quarters and passports will be given.
Yr hum serv
A Hamilton ADC
Head Quarters April 3
Major General Greene QMG

